Title: From George Washington to Robert Morris, 8 March 1783
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Head Quarters 8th March 1783
                        
                        Very painfull Sensations are excited in my Mind by your Letter of the 27th of febry—It is impossible for me
                            to express to you the Regret, with which I received the Information it contains.
                        I have often reflected, with much solicitude, upon the disagreeableness of your Situation & the
                            Negligence of the several States, in not enabling you to do that Justice to the public Creditors, which their Demands
                            require—I wish the Step you have taken, may sound the Alarm—to their inmost Souls, & rouse them to a just Sense of
                            their own Interest, honor & Credit. But I must confess to you, that I have my fears—for as danger becomes further
                            removd from them their feelings seem to be more callous to those noble Sentiments, with which I could wish to see them
                            inspired—mutual Jealousies, local prejudices, & misapprehensions have taken such deep Root, as will not easily be
                            removed.
                        Notwithstandg the Embarrassments which you have experienced, I was in hope that you would have continued your
                            Efforts to the Close of the War, at Least—but if your Resolutions are absolutely fixed, I assure you I consider the Event,
                            as one of the most unfortunate that could have fallen upon the States—& most sincerely deprecate the sad
                            Consequences which I fear will follow—The Army, I am sure, at the same Time that they entertain the
                            highest Sence of your Exertions will lament the Step you are obliged to take, as a most unfortunate Circumstance to them.
                            I am &c.
                    